Order entered May 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00117-CV

                               GLASS CARS, INC., Appellant

                                               V.

                            FELIPE DE JESUS ORTIZ, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-09370

                                           ORDER
       We GRANT appellant’s May 27, 2015 unopposed motion to extend time to file

appellant’s brief and ORDER the brief be filed no later than June 1, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE